i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00618-CR

                                          IN RE Robert GUIDROZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. Lopez, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Robert Guidroz seeks a writ of mandamus compelling the trial court to rule on his motion

for judgment nunc pro tunc addressing jail credit. This court is authorized to issue a writ of

mandamus to compel a trial court to consider and rule on a nunc pro tunc motion addressing pre-

sentence jail credit. Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004); In re Isbell,

No. 04-06-00558-CV, 2006 WL 3206075, at *1 (Tex. App.—San Antonio, November 8, 2006, orig.

proceeding) (mem. op.). However, a relator has the burden of providing this court with a record

sufficient to establish a right to mandamus relief. See TEX . R. APP . P. 52.7(a) (“Relator must file

with the petition [ ] a certified or sworn copy of every document that is material to the relator’s claim



           1
           This proceeding arises out of Cause No. 92-1004-CR, styled The State of Texas v. Robert Guidroz, filed in
the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding.
                                                                                       04-08-00618-CR

for relief and that was filed in any underlying proceeding”); see also TEX . R. APP . P. 52.3(j)(1)(A).

Here, Guidroz has not provided this court with a copy of his motion or any other documents to

support his claim for relief. Nor has Guidroz established that the trial court has been made aware

of his motion or has expressly refused to rule on it. See In re Isbell, 2006 WL 3206075, at *2

(conditionally granting mandamus relief when the record showed the trial court was made aware of

the nunc pro tunc motion but nevertheless failed to consider and rule on it). We conclude that

Guidroz has not shown himself entitled to mandamus relief. Accordingly, the petition is denied.



                                                               PER CURIAM



DO NOT PUBLISH




                                                  -2-